         Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ROBERT M.,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-0435L

                         v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________


       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social

Security (“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On June 12, 2015, plaintiff, then twenty years old, filed applications for a period of

disability and disability insurance benefits, and supplemental security income, alleging disability

beginning April 1, 2006. (Administrative Transcript, Dkt. #4 at 44). Those applications were

initially denied. Plaintiff requested a hearing, which was held October 4, 2017 before

Administrative Law Judge (“ALJ”) Rosanne M. Dummer. The ALJ issued an unfavorable

decision on October 26, 2017. (Dkt. #4 at 44-61). That decision became the final decision of the

Commissioner when the Appeals Council denied review on October 15, 2018. (Dkt. #4 at 30-32).

Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #6), and the

Commissioner has cross moved (Dkt. #8) for judgment on the pleadings, pursuant to Fed. R. Civ.
          Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 2 of 7




Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is denied, the Commissioner’s

cross motion is granted, and the decision appealed-from is affirmed.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

       The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42

U.S.C. §405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s health records reflecting diagnoses of mild

lumbar degenerative disc disease, attention deficit hyperactivity disorder (“ADHD”), marijuana

abuse, and a learning disorder, which the ALJ determined together constituted a severe impairment

not meeting or equaling a listed impairment. (Dkt. #4 at 46). The ALJ also considered, among

other things, plaintiff’s health records indicating sporadic treatment for restless leg syndrome,

asthma, flat feet, headaches, and visual symptoms, but found these to be non-severe impairments.

(Dkt. #4 at 47).

       In applying the special technique, the ALJ concluded that plaintiff has a mild limitation in

understanding, remembering and applying information, a mild limitation in social interaction, a

moderate limitation in concentration, persistence and pace, and no limitation in the ability to adapt

or manage himself. (Dkt. #4 at 47-48).

       Upon review of the record, the ALJ determined that plaintiff retains the residual functional

capacity (“RFC”) to perform medium work, with the ability to lift and carry fifty pounds

occasionally and twenty-five pounds frequently, and stand or walk up to six hours in an eight-hour


                                                 2
            Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 3 of 7




workday. Plaintiff must avoid concentrated exposure to extreme temperatures, pulmonary

irritants, and humidity. He should not perform commercial driving and should avoid work hazards,

such as dangerous moving machinery and unprotected heights. Secondary to mental impairments,

he can understand, remember, and carry out instructions for routine, repetitive tasks commensurate

with unskilled work. He can sustain attention and concentration for at least two-hour segments of

time in an eight hour day. He can tolerate only brief and superficial contact with others. He can

adapt to changes in the workplace for routine, repetitive tasks, but should not perform fast-paced or

high production rate work. (Dkt. #4 at 48-49).

       When asked if there were positions in the economy that a person with this RFC could

perform, vocational expert Darin Cavallero identified the representative unskilled medium

position of “dining room attendant,” and unskilled light positions of “inspector-hand packager”

and “price marker.” (Dkt. #4 at 60). The ALJ accordingly found plaintiff not disabled.

       I.       The ALJ’s Assessment of Plaintiff’s Insomnia

       In determining plaintiff’s severe impairments, the ALJ discussed plaintiff’s complaints of

   restless legs syndrome and his use of marijuana to help him sleep, but concluded that because

   plaintiff had on one occasion reported some improvement in his symptoms with prescription

   anti-convulsants, his restless legs syndrome was not a severe impairment. (Dkt. #4 at 47). The

   ALJ further found that plaintiff’s statements about his sleep disturbances were inconsistent and

   therefore lacking in credibility. For example, although plaintiff testified at the hearing that he

   only sleeps for an hour or two per night, the record reflected that he typically told treatment

   providers that he slept from “two to five” or “three to six” hours per night, and indicated that

   marijuana was helping him. (Dkt. #4 at 53, 56, 389, 420, 435).




                                                 3
          Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 4 of 7




       Plaintiff argues that the ALJ erred in failing to find that his insomnia was a “severe”

impairment at step two, and thus failed to properly assess its impact on plaintiff’s ability to work,

or to formulate an RFC that sufficiently accounted for insomnia-related limitations.

       Notwithstanding the typical meaning of the word “severe,” the second step’s evidentiary

requirement is de minimis, and is intended only to screen out the truly weakest of cases. Dixon v.

Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). Thus, a step two finding of “not severe” is only

appropriate where “the medical evidence establishes only a ‘slight abnormality’ which would have

‘no more than a minimal effect’” on an individual’s ability to perform basic work activities.

Rosario v. Apfel, 1999 U.S. Dist. LEXIS 5621 at *14 (E.D.N.Y. 1999) (quoting Bowen v. Yuckert,

482 U.S. 137, 154 n.12 (1987)). “Basic work activities” are the “abilities and aptitudes necessary

to do most jobs,” and they include physical, postural and sensory functions, as well as mental

functions like understanding, carrying out, and remembering simple instructions, use of judgment,

responding appropriately to supervision, co-workers and usual work situations, and dealing with

changes in a routine work setting. 20 C.F.R. §§ 404.1521(b), 416.921(b).

       Here, while the ALJ did not conclude that plaintiff’s insomnia was a severe impairment,

there is no question that she considered it in her analysis. Initially, the Court notes that plaintiff’s

insomnia and restless legs syndrome were interrelated: plaintiff’s treating neurologist and sleep

specialist, Dr. Kenneth Murray, attributed plaintiff’s insomnia to his uncontrolled restless legs

syndrome, and the two conditions were repeatedly discussed in tandem, both by Dr. Murray and by

the ALJ. (Dkt. #4 at 416, 421). The ALJ’s decision refers to plaintiff’s insomnia diagnosis,

insomnia treatment, fragmented sleep and difficulty sleeping no less than 18 times, explicitly

identifying it as one of the primary bases upon which plaintiff was seeking benefits, and mentions

restless legs syndrome at least 7 times. (Dkt. #4 at 47, 49, 50, 51, 52, 53, 55, 56).


                                                   4
         Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 5 of 7




       Moreover, several of the medical opinions of record upon which the ALJ relied were

rendered with knowledge of plaintiff’s sleep disturbances, whether characterized as insomnia,

restless legs syndrome, or both. Plaintiff’s insomnia diagnosis informed the opinions of consulting

psychologist Dr. Susan Santarpia, which the ALJ gave some weight, and those of reviewing state

agency psychologist Dr. S. Bhutwala and reviewing medical expert Dr. S. Gitlow, which were

given significant weight. Indeed, the non-examining physicians’ opinions were based upon a full

review of all of plaintiff’s treatment records, including his treatment with Dr. Murray for insomnia

and/or restless legs syndrome. (Dkt. #4 at 110-119, 396-400, 513-18). The report of consulting

family physician Dr. Donna Miller, which the ALJ gave significant weight, also took note of

plaintiff’s restless legs syndrome and difficulty sleeping. (Dkt. #4 at 402-405).

       Other evidence of record also supports the ALJ’s finding that plaintiff’s insomnia did not

have more than a minimal effect on his ability to perform work-related functions. Although

plaintiff presented to Dr. Murray as fatigued, and reported fragmented sleep totaling no more than

five or six hours per night (Dkt. #4 at 419, 420, 430, 434-35), plaintiff was consistently found by

his treatment providers to be cooperative, pleasant, alert and oriented, with appropriate affect,

“grossly intact” memory, and no strength or dexterity deficits, and plaintiff generally denied

confusion or loss of memory. (Dkt. #4 at 527). See also Dkt. #4 at 393, 397-98, 402-405, 414, 420,

432, 435-36, 438-39, 466-67, 470-72, 474-75, 481-82.

       Furthermore, when Dr. Murray completed an RFC form for plaintiff, he made no mention

of any limitations stemming from insomnia or sleep disorders at all. Instead, he indicated that

plaintiff’s “posttraumatic back pain and adverse effect of [unspecified] medication” posed

limitations which included the need to take rest breaks. Notably, Dr. Murray indicated that such

breaks were necessary to “relieve pain,” and declined to endorse an available descriptor that would


                                                 5
           Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 6 of 7




have indicated that they were also required to “relieve fatigue.” Indeed, Dr. Murray’s treatment

notes consistently describe plaintiff as pleasant, alert, oriented, articulate, cooperative, and

attentive, with no defects in insight, judgment, short or long term memory, strength, coordination,

or gait, even on occasions when plaintiff presented as fatigued or with complaints of impaired

cognition and attention due to inadequate sleep. (Dkt. #4 at 389-90, 392-93, 532-36).1

         In short, the record does not support plaintiff’s claim that his insomnia “ha[d] more than a

minimal effect on his ability to work.” SSR 85-28, 1985 SSR LEXIS 19 at *9 (defining severe

impairment). See generally Donahue v. Colvin, 2018 U.S. Dist. LEXIS 87554 at *14-*15

(W.D.N.Y. 2018).

         Furthermore, even assuming arguendo that the ALJ erred in failing to find that plaintiff’s

insomnia was a severe impairment at step two, any such error is harmless.

         The ALJ discussed plaintiff’s insomnia and restless legs syndrome extensively throughout

her sequential analysis, and crafted an RFC that explicitly accounted for all of plaintiff’s “severe

and nonsevere impairments” and limited him, inter alia, to routine, repetitive tasks, with no

commercial driving, work hazards, or fast-paced or high production pace work. (Dkt. #4 at 58).

See Woodmancy v. Colvin, 577 F. App’x 72, 74 n.1 (2d Cir. 2014) (even if ALJ failed to identify

all severe impairments at step two, there is no reversible error where the ALJ considered the

impact of all severe and non-severe impairments at step four); Reices-Colon v. Astrue, 523 Fed.

App’x 796, 798 (2d Cir. 2013)(any error by ALJ in failing to identify certain conditions as “severe

1
   While acknowledging Dr. Murray’s status as a treating physician and his areas of specialty, the ALJ gave Dr.
Murray’s opinion “limited” weight, noting that objective imaging studies of plaintiff’s back had shown
“underwhelming” findings with no abnormalities and only mild degeneration, that plaintiff had received only
conservative treatment (physical therapy and massage) for his back pain, and that Dr. Murray’s reports (which
assessed plaintiff’s exertional abilities as full or normal) had shown no clinical abnormalities that warranted
significant limitations. (Dkt. #4 at 55, 406, 463, 477, 482). The ALJ likewise rejected a 2-sentence October 10, 2017
letter in which Dr. Murray stated, in conclusory fashion, that plaintiff could not possibly work “[d]ue to his insomnia,”
as the letter was unsupported by any clinical findings and amounted to little more than an opinion on the ultimate issue
of disability, which is reserved for the Commissioner. (Dkt. #4 at 55, 530). The Court finds no error in the ALJ’s
assessments of Dr. Murray’s opinion or his October 10, 2017 letter, and plaintiff does not challenge them on appeal.
                                                           6
           Case 1:19-cv-00435-DGL Document 11 Filed 03/01/21 Page 7 of 7




impairments” at step two is harmless, where the ALJ proceeded through subsequent steps which

did consider those conditions); Michael R. v. Commissioner, 2021 U.S. Dist. LEXIS 19618 at *14

(W.D.N.Y. 2021)(“[w]here an ALJ proceeds past step two and considers the effects of all of

claimant’s impairments through the remainder of the sequential evaluation process, any error at

step two is harmless”); Poles v. Berryhill, 2018 U.S. Dist. LEXIS 49480 at *7 (W.D.N.Y. 2018)

(an ALJ’s failure to characterize an impairment as “severe” is harmless where the ALJ nonetheless

considers the “combined effects of all impairments,” both severe and non-severe, in making his

RFC finding). The ALJ’s RFC finding is supported by substantial evidence, and there is no

convincing evidence of record that other and further limitations were required to account for

plaintiff’s severe and non-severe impairments, including insomnia.

         I have considered the remainder of plaintiff’s arguments, and find them to be without

merit.



                                         CONCLUSION

         For the foregoing reasons, plaintiff’s motion to reverse the ALJ’s decision and remand the

matter (Dkt. #6) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #8) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is dismissed.

         IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       March 1, 2021.




                                                 7
